      Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 1 of 30




                                           Services
 Service                                                                                Type of
                                       Service Notes
  Date                                                                                  Service
  9/7/2011 SD met with CL at CVTC.                                                   CVTC
  9/7/2011 SD did a lot of CC with CL during our meeting.                            Crisis
                                                                                     Counseling
  9/7/2011 SD s/w CL about the likelihood that the charges against her will be       Info-Legal
           dropped.
  9/7/2011 SD s/w CL about the history of DV b/w them and described the              Info-Other
           common tactics used by abusers to get what they want.
  9/7/2011 SD advised CL that the court calendar governs when certain things         Info-Legal
           happen, so if the ADA is planning on dropping the charges, he/she
           can do so at that court date.
  9/7/2011 SD suggested that CL look into the CCRB as a possible mechanism           Info-Legal
           for holding the 28th precinct cops accountable for what they've done
           to her.
  9/7/2011 SD advised CL that the only real oversight with NYPD comes from           Info-Legal
           IAB (which she's already involved with) and the CCRB.
  9/7/2011 SD advised CL that in cross-complaint cases, credibility is key and       Info-Legal
           the pending criminal case against her puts her at a disadvantage as
           far as that's concerned.
  9/7/2011 SD informed CL that the first focus should be getting the charges         Info-Legal
           dropped and once that's resolved, then see if it's possible to re-open
           the assault case against RESP.
  9/7/2011 SD gave CL my card with the LAP HL # on it in case she needs to           Info-Legal
           contact me.
 9/14/2011 SD s/w CL who called in for me at CVTC.                                   Follow Up
 9/14/2011 SD, with Lisa H. @ CVTC, attempted to contact Lisa Callahan @ the         CJA-DA
           Mn DA's office. No answer. Left vm with my direct line and extension
           to call me back.
 9/14/2011 SD advised CL that b/c of the bureaucratic nature of the system,          Info-Legal
           correcting mistakes like this take an extensive amount of time.
 9/14/2011 CL expressed fear at being incarcerated "for the rest of her life," and   Info-Legal
           SD reminded her that these are all MISD charges and carry a
           maximum of 1 year.
 9/14/2011 SD advised CL that we tried to call Lisa Callahan at the DA's office,     Info-Legal
           but there was no answer so we left a message asking her to call me
           back at the office on my extension.
 9/14/2011 SD advised CL that we have a working relationship with the DA's           Info-Legal
           office and will try to utilize that to help her.
10/14/2011 SD called Lisa @ CVTC to s/w her on CL's behalf about Belinda             PA-Legal
           escorting CL to her appt with a City Council member to discuss her
           treatment by NYPD and the DA's office. No answer. Left vm.
10/28/2011 SD s/w CL who called for me on the HL.                                    Follow Up
10/28/2011 SD offered CL emotional support given her treatment by the police         Crisis
           and the DA's office.                                                      Counseling

                                                                                                  1
      Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 2 of 30




                                           Services
 Service                                                                                 Type of
                                         Service Notes
   Date                                                                                  Service
10/28/2011 SD advised CL that I can call the precinct to speak with the DVPO          Info-Legal
           who took her rep't on RESP's latest attack (a PO Simmons) and find
           out what happened w/ the DIR.
10/28/2011 SD advised CL that both Lisa @ CVTC and I have been trying to get          Info-Legal
           through to the DA's office about getting the charges dropped but
           we're not getting anywhere on that front.
10/28/2011 SD advised CL to send me her copy of the DIR and then I can call the       Info-Legal
           28th precinct to speak with DVPO Simmons about how it was "lost"
           according to Lt. LaRocca. Gave CL our fax #.
 11/1/2011 SD called the 28th precinct to speak w/ DVPO Simmons about this            CJA-Police
           DIR. She was very resistant and wasn't able to provide any info
           except that the report got "lost in the system". Her stance was that CL
           must return to the precinct to file another one.
 11/8/2011 SD s/w CL about Belinda accompanying her to the precinct to make a         Info-Legal
           report as well as to her meeting with Christine Quinn's office to report
           her treatment by the police.
 11/8/2011 SD offered CL emotional support and validated her feelings about the       Crisis
           28th precinct's handling of her case.                                      Counseling
 11/8/2011 SD gave CL a run-down of the very unproductive phone call I had            Info-Legal
           with the DVPO last week, and advised her that the issue is definitely
           not her fault.
 11/8/2011 CL called on the HL and SD s/w her about what happened when I              Follow Up
           called the 28th precinct last week.
 11/8/2011 SD emailed KT & Anindita about having Belinda accompany CL to the          PA-Legal
           28th precinct to re-file the DIR that they "lost" in their system.
 11/9/2011 SD s/w CL briefly at CVTC about Belinda accompanying her to the            Follow Up
           28th precinct. CL was just getting out of group at CVTC.
 11/9/2011 SD s/w CL briefly at CVTC about Belinda accompanying her to the            Info-Legal
           28th precinct. CL was just getting out of group at CVTC.
 11/9/2011 SD provided CL w/ emotional support about her treatment by the 28th        Crisis
           and confirmed that I was also stonewalled by the DVPO there.               Counseling
 11/9/2011 SD advised CL that I would meet with Belinda on Friday to go over          Info-Legal
           CL's case with her, so she should be able to accompany her next
           week.
11/15/2011 SD called CL to set up a time for Belinda to accompany her to the          Follow Up
           precinct in order to make a report. No answer. Her voice mail box was
           full so I couldn't leave a message.
11/15/2011 SD called Lisa @ CVTC to s/w her about CL. No answer. Left vm              PA-Legal
           asking for a call back.
11/15/2011 SD s/w Lisa @ CVTC who returned my phone call. Discussed the               PA-Legal
           accompaniment to the 28th precinct as well as CL possibly testifying
           at City Council.
11/16/2011 SD met with CL at CVTC and briefly discussed Belinda escorting her         Info-Other

                                                                                                   2
       Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 3 of 30




                                            Services
 Service                                                                                   Type of
                                         Service Notes
  Date                                                                                     Service
           to the 28th precinct to file her DIR as well as possibly testifying at City
           Council early next yr.
11/16/2011 SD met with CL at CVTC and briefly discussed Belinda escorting her            Follow Up
           to the 28th precinct to file her DIR as well as possibly testifying at City
           Council early next yr.
11/16/2011 SD met with CL at CVTC and briefly discussed Belinda escorting her            Info-Legal
           to the 28th precinct to file her DIR as well as possibly testifying at City
           Council early next yr.
11/22/2011 SD called CVTC to s/w Lisa to let her know that Kelly and Belinda will        PA-Legal
           be meeting at CVTC on Thursday (12/1) to head up to the 28th
           precinct.
11/22/2011 BD s/w CL and arranged a date/time to meet @ CVTC and then to go              Info-Legal
           up to the 28th precinct.
11/22/2011 SD s/w CL who called in on the HL. Let her know that I hadn't been            Follow Up
           able to get a hold of her and had her s/w Belinda to schedule a time
           to go to the precinct.
11/22/2011 SD s/w CL who called in on the HL. Let her know that I hadn't been            Info-Legal
           able to get a hold of her and had her s/w Belinda to schedule a time
           to go to the precinct.
11/30/2011 SD advised CL that now that her OP was downgraded, it's critical that         Info-Legal
           she obtain the DIR to prove the OP violation to the IDV judge.
11/30/2011 SD called CL to s/w her about meeting tomorrow w/ BD to head to the           Follow Up
           28th precinct.
11/30/2011 SD provided CL emotional support b/c of what occurred in IDV w/ her           Crisis
           OP (hers was downgraded to a limited OP and he still has a stay               Counseling
           away against her).
11/30/2011 SD s/w CL about what happened in IDV court yesterday w/ her OP.               Info-Legal
11/30/2011 SD s/w CL about the possibility of a City Council hearing and let her         Info-Other
           know that it's still in the initial stages. I haven't heard anything more
           about it.
11/30/2011 SD confirmed the time/date for CL to meet with BD and head to the             Info-Legal
           precinct.
 12/1/2011 SD called Lisa @ CVTC to give her an update on what took place                PA-Legal
           today at the 28. No answer. Left vm. Also informed her about my
           conversation w/ KT and the potential to speak directly to Audrey but
           we need to be confident that there's nothing that can be used against
           CL.
 12/1/2011 BD met with CL at CVTC to accompany her to the 28th precinct. BD              CJA-DA
           assisted CL with filing a DIR for the OP violation and emailed SD to
           inform her of what took place. CL was very happy with the effect of
           the accompaniment and articulated her desire for BD to accompany
           her in other respects.
 12/1/2011 SD s/w Lisa who called me back. Discussed CL's case and possibility           PA-


                                                                                                      3
     Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 4 of 30




                                         Services
Service                                                                              Type of
                                      Service Notes
 Date                                                                                Service
          of a meeting to try and hash out the probability of going to DA's office Counseling
          with a solid case for dropping the charges. Will speak to KT about
          this.
12/1/2011 SD s/w Lisa who called me back. Discussed CL's case and possibility PA-Legal
          of a meeting to try and hash out the probability of going to DA's office
          with a solid case for dropping the charges. Will speak to KT about
          this.
12/1/2011 BD met with CL at CVTC to accompany her to the 28th precinct. BD CJA-Police
          assisted CL with filing a DIR for the OP violation and emailed SD to
          inform her of what took place. CL was very happy with the effect of
          the accompaniment and articulated her desire for BD to accompany
          her in other respects.
12/1/2011 BD met with CL at CVTC to accompany her to the 28th precinct. BD Info-Legal
          assisted CL with filing a DIR for the OP violation and emailed SD to
          inform her of what took place. CL was very happy with the effect of
          the accompaniment and articulated her desire for BD to accompany
          her in other respects.
12/1/2011 BD met with CL at CVTC to accompany her to the 28th precinct. BD Follow Up
          assisted CL with filing a DIR for the OP violation and emailed SD to
          inform her of what took place. CL was very happy with the effect of
          the accompaniment and articulated her desire for BD to accompany
          her in other respects.
12/1/2011 BD met with CL at CVTC to accompany her to the 28th precinct. BD Crisis
          assisted CL with filing a DIR for the OP violation and emailed SD to     Counseling
          inform her of what took place. CL was very happy with the effect of
          the accompaniment and articulated her desire for BD to accompany
          her in other respects.
12/2/2011 SD emailed Lisa to arrange a time for us to meet w/ KT to discuss        PA-Legal
          CL's case and develop a strategy for advocating with the DA's office.
12/5/2011 SD s/w CL who called in very upset b/c she ran into RESP at the          Follow Up
          bodega and had to turn around and walk out while they (him and his
          friend) laughed at her.
12/5/2011 SD s/w CL to try and de-escalate her a bit, and then reminded her        Crisis
          that the best thing she can do for now is protect herself from the OP Counseling
          even though it's infuriating.
12/5/2011 SD s/w CL to try and de-escalate her a bit, and then reminded her        Safety
          that the best thing she can do for now is protect herself from the OP Planning
          even though it's infuriating.
12/5/2011 SD advised CL that KT and I need to review her papers from court so Info-Legal
          that we can see what exactly happened there before we can do any
          kind of advocacy on her behalf. CL will fax them today.
12/6/2011 SD called CL unblocked to f/u on her vm from yesterday about her         Follow Up
          fax. It was not in the fax machine. No answer. Left vm.
12/6/2011 SD s/w CL who called in returning my vm. Confirmed for her that I did Info-Legal

                                                                                                4
      Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 5 of 30




                                          Services
 Service                                                                              Type of
                                       Service Notes
  Date                                                                                Service
           not receive the fax (checked again), so she is going to drop it by the
           office today. I gave her the address.
 12/6/2011 SD called CL unblocked to f/u on her vm from yesterday about her         Info-Legal
           fax. It was not in the fax machine. No answer. Left vm.
 12/6/2011 SD s/w CL who called in returning my vm. Confirmed for her that I did    Follow Up
           not receive the fax (checked again), so she is going to drop it by the
           office today. I gave her the address.
 12/7/2011 SD and Lisa s/w CL about how her actions, w/o the context of the         Info-Legal
           history of DV against her, could have been seen as a batterer's
           actions.
 12/7/2011 SD met with CL at CVTC.                                                  CVTC
 12/7/2011 SD and Lisa s/w CL about the common tactics batterers use to             Info-Legal
           intimidate their victims, and how some of her actions and statements
           could be misrepresented to look like those tactics.
 12/7/2011 SD s/w CL about the 28th precinct and their handling of the case.        Info-Legal
 12/7/2011 SD provided CL w/ emotional support given the handling of her case       Crisis
           to date.                                                                 Counseling
 12/7/2011 SD s/w Lisa about CL's case and tried to set up a time for her to meet   PA-Legal
           with KT and I to go over the court doc's in CL's possession and work
           out a coherent story to possibly present to the DA's office on CL's
           behalf.
 12/7/2011 SD s/w CL about the DA's office's handling of her case.                  Info-Legal
 12/8/2011 SD s/w Lisa and KT about setting up a meeting sometime next week.        PA-Legal
12/13/2011 SD tried calling Lisa @ CVTC again to set up a time to meet w/ KT re.    PA-Legal
           CL's legal case. Trying for tomorrow afternoon near the end of the
           day.
12/13/2011 SD s/w Lisa who called me back, and we set up the time of 3pm            PA-Legal
           tomorrow to meet w/ KT to review CL's legal case.
12/20/2011 SD called Lisa returning her message about setting up a time to meet     PA-Other
           w/ KT re. CL's legal case. No answer. Left vm.
12/20/2011 SD called Lisa returning her message about setting up a time to meet     PA-Legal
           w/ KT re. CL's legal case. No answer. Left vm.
12/20/2011 SD s/w Lisa @ CVTC and (tentatively) set up a meeting for next week      PA-Legal
           on Wed @ 11 am.
12/28/2011 SD met w/ Lisa & KT re. CL's case; Family Court OP, Crim Court           PA-Legal
           charges, and proving she's a survivor of DV.
12/28/2011 KT met w/ Lisa & SD re. CL's case: Family Court OP, Crim Court           PA-
           charges, and proving she's a surivor of DV.                              Counseling
12/28/2011 KT met w/ Lisa & SD re. CL's case: Family Court OP, Crim Court           PA-Legal
           charges, and proving she's a surivor of DV.
12/28/2011 SD met w/ Lisa & KT re. CL's case; Family Court OP, Crim Court           PA-Family
           charges, and proving she's a survivor of DV.                             Court


                                                                                                 5
      Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 6 of 30




                                          Services
 Service                                                                             Type of
                                        Service Notes
   Date                                                                              Service
12/28/2011 SD met w/ Lisa & KT re. CL's case; Family Court OP, Crim Court          PA-
           charges, and proving she's a survivor of DV.                            Counseling
12/28/2011 KT met w/ Lisa & SD re. CL's case: Family Court OP, Crim Court          PA-Family
           charges, and proving she's a surivor of DV.                             Court
  1/5/2012 KT met with Lisa, SD, and CL to discuss the FC case, the CC             PA-Family
           charges against her, short and long-term priorities and goals, and      Court
           forming an effective strategy to address them.
  1/5/2012 KT met with Lisa, SD, and CL to discuss the FC case, the CC             PA-Legal
           charges against her, short and long-term priorities and goals, and
           forming an effective strategy to address them.
  1/5/2012 SD met w/ Lisa, KT, and CL to discuss the FC case, the CC charges       Safety
           against her, short and long-term priorities and goals, and forming an   Planning
           effective strategy to address them.
  1/5/2012 KT met with Lisa, SD, and CL to discuss the FC case, the CC             Safety
           charges against her, short and long-term priorities and goals, and      Planning
           forming an effective strategy to address them.
  1/5/2012 KT met with Lisa, SD, and CL to discuss the FC case, the CC             Crisis
           charges against her, short and long-term priorities and goals, and      Counseling
           forming an effective strategy to address them.
  1/5/2012 SD met w/ Lisa, KT, and CL to discuss the FC case, the CC charges       Crisis
           against her, short and long-term priorities and goals, and forming an   Counseling
           effective strategy to address them.
  1/5/2012 SD met w/ Lisa, KT, and CL to discuss the FC case, the CC charges       PA-Legal
           against her, short and long-term priorities and goals, and forming an
           effective strategy to address them.
  1/5/2012 SD met w/ Lisa, KT, and CL to discuss the FC case, the CC charges       PA-Family
           against her, short and long-term priorities and goals, and forming an   Court
           effective strategy to address them.
  1/5/2012 SD met w/ Lisa, KT, and CL to discuss the FC case, the CC charges       PA-
           against her, short and long-term priorities and goals, and forming an   Counseling
           effective strategy to address them.
  1/5/2012 KT met with Lisa, SD, and CL to discuss the FC case, the CC             PA-
           charges against her, short and long-term priorities and goals, and      Counseling
           forming an effective strategy to address them.
 1/11/2012 SD explained what our strategy will be in advocating with the DA's      Info-Legal
           office and reminded her that while we believe her story, we have to
           know exactly what took place (whether it was incriminating or not) so
           that we can lay out the entire context of DV and its impact on her
           actions.
 1/11/2012 SD s/w CL about the different sub-sections of the aggravated            Info-Legal
           harassment charge that she's facing and what they mean.
 1/11/2012 SD met w/ CL at CVTC to discuss the charges in-depth and to get a       Follow Up
           full account of her version of events.


                                                                                                6
     Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 7 of 30




                                          Services
Service                                                                                  Type of
                                         Service Notes
  Date                                                                                   Service
1/11/2012 SD did some emotional, physical, and legal SP w/ CL because he is           Safety
          still calling her and she is talking to him b/c she misses him.             Planning
1/11/2012 SD provided CL w/ emotional support throughout this process.                Crisis
                                                                                      Counseling
1/11/2012 SD s/w CL in-depth about her version of events (# of phone calls and PA-Legal
          texts, what was said, the nature of the interactions w/ him, and her
          intent during these interactions). Recorded CL's version of events in a
          timeline format.
1/12/2012 KT s/w Audrey Moore, CHief of DV Bureau @ NYCo DA's office, to              CJA-DA
          inquire about case and raise issues of victim treated as perp. AM
          requested email with identifying email; I will follow up with her.
1/13/2012 SD s/w CL who called in on the HL.                                          Follow Up
1/13/2012 SD offered CL emotional support b/c of how traumatized she was              Crisis
          yesterday over her attorney's conduct.                                      Counseling
1/13/2012 SD s/w CL about her decision to fire Kartegener and the possibility of Info-Legal
          tapping into her resources at the Legal Aid office since she had a
          good feeling about them.
1/13/2012 SD s/w CL about what the plea offer could mean for her and that it          Info-Legal
          illustrates a posible problem with the state's case.
1/13/2012 SD did some SP w/ CL b/c she mentioned just waking up (3:15pm)              Safety
          after taking sleeping pills the night before. She clarified that she didn't Planning
          try to overdose; she took them just to knock her out.
1/13/2012 SD called Lisa @ CVTC to update her on the case. No answer. Left PA-Legal
          vm requesting a call back.
1/17/2012 SD called for Lisa @ CVTC again returning her vm. No answer. Left PA-Legal
          vm letting her know what happened w/ ADA since she's meeting with
          CL at 2pm today and asked her to call me.
1/19/2012 SD s/w CL who called in on the HL but she hung up when I tried to           Follow Up
          talk to her about leaving a vm on our phone rather than calling over
          and over again. I informed her that we can't have someone call
          incessantly and that I was planning on returning her message when
          CL got frustrated and hung up the phone.
1/19/2012 KT emailed Audrey Moore and Lisa Haileselassie re: case status and CJA-DA
          advocating for dismissal.
1/19/2012 SD s/w Lisa who called in returning my vm. S/w her about CL's case PA-
          and the upcoming disorderly conduct hearing.                                Counseling
1/19/2012 SD sent KT the info for CL's case and the info for RESP who then            CJA-DA
          forwarded that info to Audrey Moore at the DA's office.
1/19/2012 SD s/w Lisa who called in returning my vm. S/w her about CL's case PA-Legal
          and the upcoming disorderly conduct hearing.
1/19/2012 SD s/w CL who called in on the HL but she hung up when I tried to           Info-Legal
          talk to her about leaving a vm on our phone rather than calling over
          and over again. I informed her that we can't have someone call

                                                                                                   7
     Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 8 of 30




                                         Services
Service                                                                                Type of
                                      Service Notes
 Date                                                                                  Service
          incessantly and that I was planning on returning her message when
          CL got frustrated and hung up the phone.
1/19/2012 SD called Lisa @ CVTC back returning her vm from earlier today. No         PA-Legal
          answer. Left a detailed vm about CL as well as about the other HL
          case they were helping us with.
1/20/2012 SD s/w CL who called in on the HL about yesterday's conversation.          Follow Up
1/20/2012 SD gave CL emotional support in response to her anxiety over the           Crisis
          criminal charges against her.                                              Counseling
1/20/2012 SD s/w CL about the criminal charges pending against her and the           Info-Legal
          upcoming hearing on the disorderly conduct case.
1/24/2012 SD s/w CL who called in on the HL w/ an update on the disorderly           Info-Legal
          conduct case. ADA Wells offered an ACD, but she did not accept.
1/24/2012 SD s/w CL who called in on the HL w/ an update on the disorderly           Follow Up
          conduct case. ADA Wells offered an ACD, but she did not accept.
1/31/2012 SD informed CL that we gave her info and the info of the case to the       Info-Legal
          SVB chief (Audrey Moore) in the DA's office a couple weeks ago and
          we're still waiting on the outcome of that.
1/31/2012 SD informed CL that even one missed court date can result in a             Info-Legal
          dismissal of her FC case against RESP, which is what happened.
          However, she didn't show b/c Kartegener told her the wrong date and
          they've given her until Mon to come back w/ a new attorney.
1/31/2012 SD informed CL that if ADA Wells knew she wasn't going to take the         Info-Legal
          deal, then he didn't have to formally offer it to her (it sounds like he
          did not).
1/31/2012 SD s/w CL who called in on the HL very upset and threatening to "go        Crisis
          to the Bk Bridge" right now (basically providing an underlying             Counseling
          implication of suicidality).
1/31/2012 SD s/w CL who called in on the HL very upset and threatening to "go        Follow Up
          to the Bk Bridge" right now (basically providing an underlying
          implication of suicidality).
 2/3/2012 SD s/w CL who called in on the HL about the pending crim charges.          Follow Up
          Wanted to know what we "sent" to the DA's office and I informed her
          that we only provided her name and the docket # of the case b/c
          that's all they wanted.
 2/3/2012 SD s/w CL who called in on the HL about the pending crim charges.          Info-Legal
          Wanted to know what we "sent" to the DA's office and I informed her
          that we only provided her name and the docket # of the case b/c
          that's all they wanted.
 2/3/2012 SD confirmed w/ CL that it would still be okay to present what she         Info-Legal
          gave us to the DA's office if they ask for it. She said that was fine.
 2/6/2012 SD called Lisa @ CVTC back returning her call re. status of CL's case      PA-Legal
          and advocacy with DA's office.
 2/6/2012 SD s/w CL who called in to update me on the case.                          Follow Up

                                                                                                  8
     Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 9 of 30




                                         Services
Service                                                                                 Type of
                                         Service Notes
 Date                                                                                   Service
 2/6/2012 SD s/w CL about the pending crim case and her new Legal Aid                Info-Legal
          attorney.
 2/6/2012 SD s/w CL about meeting w/ her Legal Aid attorney. Will discuss w/         Info-Legal
          KT and see if there is an appropriate meeting time this week (may not
          be possible this week).
 2/7/2012 SD responded to CL's email w/ corrected count info, docket #'s, and        Info-Legal
          an explanation of what an ACD is for her formal complaint about the
          DA's office.
 2/7/2012 SD s/w Lisa who called re. the pending criminal charges and case           PA-
          developments. Lisa will be seeing CL later today for a counseling          Counseling
          session.
 2/7/2012 SD responded to CL's email w/ corrected count info, docket #'s, and        Info-Legal
          an explanation of what an ACD is for her formal complaint about the
          DA's office.
 2/7/2012 SD responded to CL's email w/ corrected count info, docket #'s, and        Info-Legal
          an explanation of what an ACD is for her formal complaint about the
          DA's office.
 2/7/2012 SD responded to CL's email w/ corrected count info, docket #'s, and        Follow Up
          an explanation of what an ACD is for her formal complaint about the
          DA's office.
 2/7/2012 SD s/w Lisa who called re. the pending criminal charges and case           PA-Legal
          developments. Lisa will be seeing CL later today for a counseling
          session.
 2/7/2012 SD informed CL that Lisa @ CVTC called me re. updates on the case          Info-
          and that she's prob concerned about that.                                  Counseling
 2/7/2012 SD provided CL my email address b/c she would like me to look over         Info-Legal
          the formal complaint she's going to write about the DA's office's
          handling of her case. I agreed to look at it.
 2/7/2012 SD informed CL that her theory as to overall office responsibility may     Info-Legal
          not be true; it's highly unlikely the entire DA's office is involved (as
          opposed to ADA Stroben and/or Wells).
 2/7/2012 SD s/w CL who called in on the HL w/ an update on the case. Her            Follow Up
          neighbor is on the community board with an inspector at the 28th, and
          the neighbor asked him what was going on w/ CL's case. The
          inspector allegedly stated that it was all the DA's office.
 2/7/2012 SD provided CL w/ emotional support re. the new info she's rec'd           Crisis
          about the DA's office's conduct in her case (according to an inspector     Counseling
          at the 28th precinct that is).
 2/8/2012 KT emailed Lisa Haileselassie and SD re: conversation with defense         PA-
          attorney and gathering evidence, developing plan for crisis                Counseling
          management, reporting on performance in court, etc.
 2/8/2012 KT emailed Tajuana Johnson w/ same info                                    PA-Legal
 2/8/2012 KT emailed Lisa Haileselassie and SD re: conversation with defense         PA-Legal


                                                                                                  9
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 10 of 30




                                          Services
Service                                                                                Type of
                                       Service Notes
 Date                                                                                  Service
          attorney and gathering evidence, developing plan for crisis
          management, reporting on performance in court, etc.
 2/8/2012 KT called Tajuana Johnson, CL's new defense attorney at Legal Aid,         PA-Legal
          and left message advising of who I am and my role in case.
 2/8/2012 KT emailed Tajuana Johnson w/ same info                                    CJA-Other
 2/8/2012 KT called Tajuana Johnson, CL's new defense attorney, and                  CJA-Other
          discussed situaton briefly. Discussed our role and the ways we can
          support. She is interested in our working with Kelly to prepare
          documents re: her victimization. I will reach out to SD and LH re:
          preparing this evidence.
 2/8/2012 KT called Tajuana Johnson, CL's new defense attorney at Legal Aid,         CJA-Other
          and left message advising of who I am and my role in case.
2/15/2012 SD met w/ CL briefly at CVTC re. doc's to bring to Friday's meeting w/     Follow Up
          Tajuana (e.g. records from glass companies, medical records from
          incidents identified on her timeline, etc.). CL stated that she's scared
          about the trial and I validated her feelings about that.
2/15/2012 SD met w/ CL briefly at CVTC re. doc's to bring to Friday's meeting w/     Info-Legal
          Tajuana (e.g. records from glass companies, medical records from
          incidents identified on her timeline, etc.). CL stated that she's scared
          about the trial and I validated her feelings about that.
2/15/2012 SD met w/ CL briefly at CVTC re. doc's to bring to Friday's meeting w/     Crisis
          Tajuana (e.g. records from glass companies, medical records from           Counseling
          incidents identified on her timeline, etc.). CL stated that she's scared
          about the trial and I validated her feelings about that.
2/16/2012 SD called CL to remind her to bring the doctor's reports and receipts      Follow Up
          from the glass companies tomorrow. No answer. Left vm and also
          emailed CL w/ the same request.
2/16/2012 SD called CL to remind her to bring the doctor's reports and receipts      Info-Legal
          from the glass companies tomorrow. No answer. Left vm and also
          emailed CL w/ the same request.
2/17/2012 KT met w/ Lisa Haileselassie, Tajuana Johnson and CL to discuss            Follow Up
          criminal case. Discussed strategy, prospects, useful ways to prepare.
2/17/2012 KT met w/ Lisa Haileselassie, Tajuana Johnson and CL to discuss            Safety
          criminal case. Discussed strategy, prospects, ACD v. dismissal,            Planning
          useful ways to prepare.
2/17/2012 KT met w/ Lisa Haileselassie, Tajuana Johnson and CL to discuss            PA-Legal
          criminal case. Discussed strategy, prospects, useful ways to prepare.
2/17/2012 KT met w/ Lisa Haileselassie and Tajuana Johnson to discuss case.          PA-Legal
          Discussed outlook, position of prosecutor, attorney's impression of
          defense issues. Discussed ways we can assist, victimization, etc.
2/17/2012 KT met w/ Lisa Haileselassie and Tajuana Johnson to discuss case.          Safety
          Discussed outlook, position of prosecutor, attorney's impression of        Planning
          defense issues. Discussed ways we can assist, victimization, bottom
          lines for CL re: safety and autonomy.

                                                                                                  10
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 11 of 30




                                         Services
Service                                                                              Type of
                                       Service Notes
  Date                                                                               Service
2/17/2012 KT met w/ Lisa Haileselassie and Tajuana Johnson to discuss case.        CJA-Other
          Discussed outlook, position of prosecutor, attorney's impression of
          defense issues. Discussed ways we can assist, victimization, etc.
2/17/2012 KT met w/ Lisa Haileselassie, Tajuana Johnson and CL to discuss          CJA-Other
          criminal case. Discussed strategy, prospects, useful ways to prepare.
2/24/2012 KT met w/ CL and defense atty Tajuana Johnson. Discussed history         Crisis
          of abuse and clarified facts from timeline. Discussed current charges    Counseling
          against her and potential outcomes. KT and CL listened in to TJ's
          phone call with ADA Wells. They have a recording of the OP violation
          and therefore TJ feels she will not be offered lower than a Family
          ACD. Discussed future recourse for injustice of dropping charges
          against her. TJ offered to help bring a case against prosecutor for
          abuse of discretion. CL very upset at prospects and will consider
          whether to accept ACD. TJ advised she intends to do a full
          investigation. We will support however we can.
2/24/2012 KT met w/ CL and defense atty Tajuana Johnson. Discussed history         Safety
          of abuse and clarified facts from timeline. Discussed current charges    Planning
          against her and potential outcomes. KT and CL listened in to TJ's
          phone call with ADA Wells. They have a recording of the OP violation
          and therefore TJ feels she will not be offered lower than a Family
          ACD. Discussed future recourse for injustice of dropping charges
          against her. TJ offered to help bring a case against prosecutor for
          abuse of discretion. CL very upset at prospects and will consider
          whether to accept ACD. TJ advised she intends to do a full
          investigation. We will support however we can. Discussed safety
          issues while she remains living next door to perp w/o an active order,
          which was dismissed 1/31/12.
2/24/2012 KT met w/ CL and defense atty Tajuana Johnson. Discussed history         Follow Up
          of abuse and clarified facts from timeline. Discussed current charges
          against her and potential outcomes. KT and CL listened in to TJ's
          phone call with ADA Wells. They have a recording of the OP violation
          and therefore TJ feels she will not be offered lower than a Family
          ACD. Discussed future recourse for injustice of dropping charges
          against her. TJ offered to help bring a case against prosecutor for
          abuse of discretion. CL very upset at prospects and will consider
          whether to accept ACD. TJ advised she intends to do a full
          investigation. We will support however we can.
2/24/2012 KT met w/ CL and defense atty Tajuana Johnson. Discussed history         CJA-Other
          of abuse and clarified facts from timeline. Discussed current charges
          against her and potential outcomes. KT and CL listened in to TJ's
          phone call with ADA Wells. They have a recording of the OP violation
          and therefore TJ feels she will not be offered lower than a Family
          ACD. Discussed future recourse for injustice of dropping charges
          against her. TJ offered to help bring a case against prosecutor for
          abuse of discretion. CL very upset at prospects and will consider
          whether to accept ACD. TJ advised she intends to do a full

                                                                                               11
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 12 of 30




                                         Services
Service                                                                             Type of
                                      Service Notes
 Date                                                                               Service
          investigation. We will support however we can.
2/24/2012 KT met w/ CL and defense atty Tajuana Johnson. Discussed history PA-Legal
          of abuse and clarified facts from timeline. Discussed current charges
          against her and potential outcomes. KT and CL listened in to TJ's
          phone call with ADA Wells. They have a recording of the OP violation
          and therefore TJ feels she will not be offered lower than a Family
          ACD. Discussed future recourse for injustice of dropping charges
          against her. TJ offered to help bring a case against prosecutor for
          abuse of discretion. CL very upset at prospects and will consider
          whether to accept ACD. TJ advised she intends to do a full
          investigation. We will support however we can.
2/24/2012 KT met w/ CL and defense atty Tajuana Johnson. Discussed history Info-Legal
          of abuse and clarified facts from timeline. Discussed current charges
          against her and potential outcomes. KT and CL listened in to TJ's
          phone call with ADA Wells. They have a recording of the OP violation
          and therefore TJ feels she will not be offered lower than a Family
          ACD. Discussed future recourse for injustice of dropping charges
          against her. TJ offered to help bring a case against prosecutor for
          abuse of discretion. CL very upset at prospects and will consider
          whether to accept ACD. TJ advised she intends to do a full
          investigation. We will support however we can.
2/24/2012 Discussed right to file for another OP if necessary.                    Info-Family
                                                                                  Court
2/27/2012 SD informed CL that I don't know how this is all going to play out, but Info-Legal
          that the ADA has to prove that she had the intent to commit the
          crimes she's charged with.
2/27/2012 SD advised CL to take her cues from Tajuana and to let her handle       Info-Legal
          the case.
2/27/2012 SD s/w CL briefly but I had not spoken to KT yet about the meeting      Info-Legal
          they all had on Friday (I was out of town). Provided her w/ some
          emotional support and also discussed the statements the ADA
          apparently made to Tajuana.
2/27/2012 SD s/w CL briefly but I had not spoken to KT yet about the meeting      Follow Up
          they all had on Friday (I was out of town). Provided her w/ some
          emotional support and also discussed the statements the ADA
          apparently made to Tajuana.
2/27/2012 SD s/w CL briefly but I had not spoken to KT yet about the meeting      Crisis
          they all had on Friday (I was out of town). Provided her w/ some        Counseling
          emotional support and also discussed the statements the ADA
          apparently made to Tajuana.
 3/2/2012 SD s/w CL who called in scared about the hearing on Tuesday. SD         Crisis
          offered emotional support.                                              Counseling
 3/2/2012 SD s/w CL who called back to ask about the ACD and her ability to       Info-Legal
          sue after the 1 yr time period is up. I confirmed what both KT and
          Tajuana told her about this on Friday.

                                                                                              12
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 13 of 30




                                         Services
Service                                                                                Type of
                                       Service Notes
 Date                                                                                  Service
 3/2/2012 SD s/w CL who called back to ask about the ACD and her ability to          Follow Up
          sue after the 1 yr time period is up. I confirmed what both KT and
          Tajuana told her about this on Friday.
 3/2/2012 SD s/w Lisa @ CVTC about my conversation w/ CL earlier today. Let          PA-
          her know that CL was pretty upset, but I was able to talk her down.        Counseling
 3/2/2012 SD s/w Lisa @ CVTC who returned my call. Discussed the hearing on          PA-Legal
          Tuesday and the fact that she might not be able to go. Also discussed
          the 30/30, which is a no go b/c Kartegener did ask for an
          adjournment.
 3/2/2012 SD informed CL that I have no idea who the "phone expert" the ADA          Info-Legal
          mentioned to Tajuana would be, but that Raheem has to confirm to
          the court that the phone call came from CL on the alleged date after
          the OP was issued.
 3/2/2012 SD s/w CL about Raheem showing up at the hearing on Tuesday to             Info-Legal
          vet the phone call for the contempt of court charge, and CL reiterated
          that he won't be there.
 3/2/2012 SD informed CL that the ADA has to prove 3 things: 1) that she             Info-Legal
          committed the crime, 2) that she had the intent to commit the crime,
          and 3) these two things beyond a reasonable doubt.
 3/2/2012 SD s/w CL who called in scared about the hearing on Tuesday. SD            Follow Up
          offered emotional support.
 3/2/2012 SD informed CL that if this goes to trial, the ADA has to provide his      Info-Legal
          evidence to Tajuana who will have the opportunity to investigate all of
          it.
 3/6/2012 SD s/w CL after hearing and advised her that it's essential that she       Crisis
          listen to and trust Tajuana's actions in court. Confirmed what Tajuana     Counseling
          told her after court about how to act when in front of the judge, and to
          let her make the plays.
 3/6/2012 SD s/w CL after hearing and informed her that when Tajuana checked         Info-Legal
          the calendar, she found that Kartegener had agreed to each
          adjournment, so today is the first day of the 30/30 clock. This is why
          she needs to let Tajuana control what's happening in court (she was
          trying to push the next hearing back into April to run down the clock).
 3/6/2012 SD went to IDV w/ Tajuana, Rammel (from CVTC), and CL for                  PA-Legal
          criminal trial hearing. People weren't ready. 30/30 time started.
          Adjourned until 3/15/12.
 3/6/2012 SD s/w CL after hearing and advised her that it's essential that she       Info-Legal
          listen to and trust Tajuana's actions in court. Confirmed what Tajuana
          told her after court about how to act when in front of the judge, and to
          let her make the plays.
 3/6/2012 SD s/w CL after hearing about the trajectory of the case over the past     Info-Legal
          year from 300+ charges to an ACD to now not being ready when
          Tajuana indicated she is ready.
 3/6/2012 SD went to IDV w/ Tajuana, Rammel (from CVTC), and CL for                  CJA-DA

                                                                                                  13
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 14 of 30




                                        Services
Service                                                                             Type of
                                     Service Notes
 Date                                                                               Service
          criminal trial hearing. People weren't ready. 30/30 time started.
          Adjourned until 3/15/12.
 3/6/2012 SD went to IDV w/ Tajuana, Rammel (from CVTC), and CL for               PA-
          criminal trial hearing. People weren't ready. 30/30 time started.       Counseling
          Adjourned until 3/15/12.
 3/8/2012 KT s/w Tajuana, CL's defense attorney. Discussed issues with the        PA-Legal
          case, potential responses to assist with the criminal charges.
 3/9/2012 KT s/w CL and discussed what happened in court. Discussed straying      Follow Up
          from plan, CL's concerns with prosecution, etc. Did CC.
 3/9/2012 KT s/w CL and discussed what happened in court. Discussed straying      Crisis
          from plan, CL's concerns with prosecution, etc. Did CC.                 Counseling
 3/9/2012 KT s/w CL and discussed what happened in court. Discussed straying      Info-Legal
          from plan, CL's concerns with prosecution, etc. Did CC.
3/13/2012 KT s/w CL's social worker Lisa Haileselassie and discussed case.        PA-
          Discussed mental health issues and appropriate responses.               Counseling
          Discussed ways to assist CL's attorney.
3/13/2012 KT s/w CL's social worker Lisa Haileselassie and discussed case.        CVTC
          Discussed mental health issues and appropriate responses.
          Discussed ways to assist CL's attorney.
3/13/2012 KT s/w CL's social worker Lisa Haileselassie and discussed case.        PA-Legal
          Discussed mental health issues and appropriate responses.
          Discussed ways to assist CL's attorney.
3/14/2012 KT met w/ CL and Tajuana Johnson; discussed cases. Discussed            Crisis
          defense for violation as well as disorderly conduct. Discussed issues   Counseling
          with presentation in court, how to manage abusive and manipulative
          tactics by abuser, how to stay safe during process. Did CC w/ CL as
          she was extemely distressed by the conversation. Discussed plan for
          upcoming court
3/14/2012 KT met w/ CL and Tajuana Johnson; discussed cases. Discussed            Info-Legal
          defense for violation as well as disorderly conduct. Discussed issues
          with presentation in court, how to manage abusive and manipulative
          tactics by abuser, how to stay safe during process. Did CC w/ CL as
          she was extemely distressed by the conversation. Discussed plan for
          upcoming court
3/14/2012 KT met w/ CL and Tajuana Johnson; discussed cases. Discussed            PA-Legal
          defense for violation as well as disorderly conduct. Discussed issues
          with presentation in court, how to manage abusive and manipulative
          tactics by abuser, how to stay safe during process. Did CC w/ CL as
          she was extemely distressed by the conversation. Discussed plan for
          upcoming court
3/14/2012 KT met w/ CL and Tajuana Johnson; discussed cases. Discussed            Safety
          defense for violation as well as disorderly conduct. Discussed issues   Planning
          with presentation in court, how to manage abusive and manipulative
          tactics by abuser, how to stay safe during process. Did CC w/ CL as

                                                                                               14
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 15 of 30




                                         Services
Service                                                                               Type of
                                      Service Notes
 Date                                                                                 Service
          she was extemely distressed by the conversation. Discussed plan for
          upcoming court
3/14/2012 KT met w/ CL and Tajuana Johnson; discussed cases. Discussed              Follow Up
          defense for violation as well as disorderly conduct. Discussed issues
          with presentation in court, how to manage abusive and manipulative
          tactics by abuser, how to stay safe during process. Did CC w/ CL as
          she was extemely distressed by the conversation. Discussed plan for
          upcoming court
3/14/2012 KT met w/ CL and Tajuana Johnson; discussed cases. Discussed              CJA-Other
          defense for violation as well as disorderly conduct. Discussed issues
          with presentation in court, how to manage abusive and manipulative
          tactics by abuser, how to stay safe during process. Did CC w/ CL as
          she was extemely distressed by the conversation. Discussed plan for
          upcoming court
3/15/2012 KT s/w CL who reported on court case. Raheem did not show up in           Follow Up
          court again. Prosecutor requested an adjournment on the case and
          advised he still needed more time. CL distressed by the extension of
          the case but understood the legal strategy.
3/15/2012 KT s/w CL who reported on court case. Raheem did not show up in           Crisis
          court again. Prosecutor requested an adjournment on the case and          Counseling
          advised he still needed more time. CL distressed by the extension of
          the case but understood the legal strategy.
3/15/2012 KT s/w CL who reported on court case. Raheem did not show up in           Info-Legal
          court again. Prosecutor requested an adjournment on the case and
          advised he still needed more time. CL distressed by the extension of
          the case but understood the legal strategy.
3/21/2012 KT s/w CL and discussed upcoming court. She spoke with her                Info-Legal
          defense attorney who wants her to begin collecting evidence. Atty
          said she does not want to flush out the case before seeing what the
          prosecutor has. CL and I discussed abuse issues and her efforts to
          try to keep the situation under wraps. Did safety planning and
          discussed strategy for getting protection once this is over. CL became
          very distressed during the conversation and I tried to calm her down a
          little bit. She is very worried about the ways her abuser will use this
          against her in the future.
3/21/2012 KT s/w CL and discussed upcoming court. She spoke with her                Safety
          defense attorney who wants her to begin collecting evidence. Atty         Planning
          said she does not want to flush out the case before seeing what the
          prosecutor has. CL and I discussed abuse issues and her efforts to
          try to keep the situation under wraps. Did safety planning and
          discussed strategy for getting protection once this is over. CL became
          very distressed during the conversation and I tried to calm her down a
          little bit. She is very worried about the ways her abuser will use this
          against her in the future.
3/21/2012 KT s/w CL and discussed upcoming court. She spoke with her                Follow Up

                                                                                                 15
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 16 of 30




                                         Services
Service                                                                               Type of
                                      Service Notes
 Date                                                                                 Service
          defense attorney who wants her to begin collecting evidence. Atty
          said she does not want to flush out the case before seeing what the
          prosecutor has. CL and I discussed abuse issues and her efforts to
          try to keep the situation under wraps. Did safety planning and
          discussed strategy for getting protection once this is over. CL became
          very distressed during the conversation and I tried to calm her down a
          little bit. She is very worried about the ways her abuser will use this
          against her in the future.
3/21/2012 KT s/w CL and discussed upcoming court. She spoke with her                Crisis
          defense attorney who wants her to begin collecting evidence. Atty         Counseling
          said she does not want to flush out the case before seeing what the
          prosecutor has. CL and I discussed abuse issues and her efforts to
          try to keep the situation under wraps. Did safety planning and
          discussed strategy for getting protection once this is over. CL became
          very distressed during the conversation and I tried to calm her down a
          little bit. She is very worried about the ways her abuser will use this
          against her in the future.
3/26/2012 KT s/w CL and discussed that I could not attend Monday's meeting.         Follow Up
          CL understood. CL stated that she was receiving messages on her
          "Kelly Price" phone line from a blocked number and she believed it
          was Kenya Wells calling her. CL stated that the called said sexually
          explicit things and was harassing her. She has received repeated
          messages from this number. CL was very upset. Did a little CC.
          Discussed legal strategy and our potential role - will help to gather
          documents as her defense attorney sees fit.
3/26/2012 KT s/w CL and discussed that I could not attend Monday's meeting.         Crisis
          CL understood. CL stated that she was receiving messages on her           Counseling
          "Kelly Price" phone line from a blocked number and she believed it
          was Kenya Wells calling her. CL stated that the called said sexually
          explicit things and was harassing her. She has received repeated
          messages from this number. CL was very upset. Did a little CC.
          Discussed legal strategy and our potential role - will help to gather
          documents as her defense attorney sees fit.
3/26/2012 KT s/w CL and discussed that I could not attend Monday's meeting.         Info-Legal
          CL understood. CL stated that she was receiving messages on her
          "Kelly Price" phone line from a blocked number and she believed it
          was Kenya Wells calling her. CL stated that the called said sexually
          explicit things and was harassing her. She has received repeated
          messages from this number. CL was very upset. Did a little CC.
          Discussed legal strategy and our potential role - will help to gather
          documents as her defense attorney sees fit.
 4/3/2012 SD s/w CL who called in with an update on court today. ADA                Follow Up
          announced he wasn't ready, and the case was adjourned until
          5/23/12. Discussed with CL that WebCrims won't be reliable for
          counting days b/c it's dependent on the judge's calendar. CL
          requested call back from KT.

                                                                                                 16
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 17 of 30




                                       Services
Service                                                                           Type of
                                      Service Notes
  Date                                                                            Service
 4/3/2012 SD s/w CL who called in with an update on court today. ADA            Crisis
          announced he wasn't ready, and the case was adjourned until           Counseling
          5/23/12. Discussed with CL that WebCrims won't be reliable for
          counting days b/c it's dependent on the judge's calendar. CL
          requested call back from KT.
 4/3/2012 SD s/w CL who called in with an update on court today. ADA            Info-Legal
          announced he wasn't ready, and the case was adjourned until
          5/23/12. Discussed with CL that WebCrims won't be reliable for
          counting days b/c it's dependent on the judge's calendar. CL
          requested call back from KT.
 4/3/2012 KT called back CL                                                     Follow Up
 4/3/2012 KT rec'd message from CL                                              Follow Up
 4/4/2012 SD consulted w/ Lisa at CVTC after s/w CL the day before re.          PA-Legal
          charges pending against CL, CL working w/ her attorney instead of
          around her, and how CL is coping with everything.
 4/4/2012 SD consulted w/ Lisa at CVTC after s/w CL the day before re.          PA-
          charges pending against CL, CL working w/ her attorney instead of     Counseling
          around her, and how CL is coping with everything.
 4/4/2012 KT s/w CL and made plans for meeting with attorney - scheduled        Follow Up
          tentatively for next week.
 4/4/2012 KT left message for CL                                                Follow Up
 4/4/2012 KT s/w CL and made plans for meeting with attorney - scheduled        Info-Legal
          tentatively for next week.
4/16/2012 KT rec'd message from CL inquiring about date of appointment          Follow Up
4/16/2012 KT l/m for CL advising of appointment tomorrow at 4                   Follow Up
4/16/2012 KT l/m for CL advising of appointment tomorrow at 4                   Info-Legal
4/16/2012 KT emailed CL's attorney to confirm appointment time                  CJA-Other
4/16/2012 KT rec'd response from CL's attorney advising she was out of town     CJA-Other
          and would check upon return
4/17/2012 KT rec'd message from CL confirming appt                              Follow Up
4/17/2012 KT left message for CL confirming appt.                               Follow Up
4/17/2012 KT rec'd email from CL's attorney advising she can still meet at 4    CJA-Other
          today if CL is available.
4/30/2012 KT s/w CL and discussed housing court issues. Discussed eviction      Crisis
          process and strategies to respond. CL stated she has retained         Counseling
          records and we discussed requesting a summary of allegations and
          responding in turn to each with the evidence she has.
4/30/2012 KT s/w CL and discussed housing court issues. Discussed eviction      Info-Housing
          process and strategies to respond. CL stated she has retained
          records and we discussed requesting a summary of allegations and
          responding in turn to each with the evidence she has.
4/30/2012 Discussed pending criminal case and meeting - will meet tomorrow at   CJA-Other


                                                                                             17
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 18 of 30




                                          Services
Service                                                                                  Type of
                                       Service Notes
 Date                                                                                    Service
          4 with attorney.
4/30/2012 KT s/w CL and discussed housing court issues. Discussed eviction             Follow Up
          process and strategies to respond. CL stated she has retained
          records and we discussed requesting a summary of allegations and
          responding in turn to each with the evidence she has.
 5/1/2012 KT attended meeting with CL at CL's attorneys office. Discussed              Crisis
          collection of evidence to establish victimization. Discussed evidentiary     Counseling
          issues, legal relevance, defenses. Discussed issues with
          prosecutorial misconduct - failure to pursue witnesses, etc.
 5/1/2012 KT attended meeting with CL at CL's attorneys office. Discussed              PA-Legal
          collection of evidence to establish victimization. Discussed evidentiary
          issues, legal relevance, defenses. Discussed issues with
          prosecutorial misconduct - failure to pursue witnesses, etc.
 5/1/2012 KT attended meeting with CL at CL's attorneys office. Discussed              Safety
          collection of evidence to establish victimization. Discussed evidentiary     Planning
          issues, legal relevance, defenses. Discussed issues with
          prosecutorial misconduct - failure to pursue witnesses, etc.
 5/1/2012 KT attended meeting with CL at CL's attorneys office. Discussed              Follow Up
          collection of evidence to establish victimization. Discussed evidentiary
          issues, legal relevance, defenses. Discussed issues with
          prosecutorial misconduct - failure to pursue witnesses, etc.
 5/1/2012 KT attended meeting with CL at CL's attorneys office. Discussed              CJA-Other
          collection of evidence to establish victimization. Discussed evidentiary
          issues, legal relevance, defenses. Discussed issues with
          prosecutorial misconduct - failure to pursue witnesses, etc.
 5/4/2012 KT left message for CL re: evidence collecting.                              Follow Up
 5/4/2012 MM left message for CL. To collect more info on issues on case.              Follow Up
5/16/2012 KT emailed CL's attorney re: criminal case and evidence collecting.          CJA-Other
5/16/2012 KT rec'd response from CL's attorney advising no progress had been           CJA-Other
          made.
5/22/2012 KT rec'd email from CL's attorney advising that the 30-30 deadline           CJA-Other
          had run out according to her information.
5/22/2012 KT replied to CL's attorney via email.                                       CJA-Other
5/24/2012 SD s/w CL again who called back to say that she was able to find the         Follow Up
          case on WebCrims. I tried again and found it too. Case continued to
          6/6/12. Verified to CL that I could find it, and suggested that I probably
          couldn't find it this morning b/c the site hadn't updated yet.
5/24/2012 SD called Lisa @ CVTC to verify the charges were dropped. No                 PA-Legal
          answer. Left vm.
5/24/2012 SD s/w CL again who called back to say that she was able to find the         Crisis
          case on WebCrims. I tried again and found it too. Case continued to          Counseling
          6/6/12. Verified to CL that I could find it, and suggested that I probably
          couldn't find it this morning b/c the site hadn't updated yet.


                                                                                                   18
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 19 of 30




                                          Services
Service                                                                                   Type of
                                        Service Notes
  Date                                                                                    Service
5/24/2012 SD s/w CL again who called back to say that she was able to find the         Info-Legal
          case on WebCrims. I tried again and found it too. Case continued to
          6/6/12. Verified to CL that I could find it, and suggested that I probably
          couldn't find it this morning b/c the site hadn't updated yet.
5/24/2012 SD s/w CL who called in about what happened in the hearing                   Follow Up
          yesterday. Informed her of what I told Lisa about the WebCrims info,
          but also that this doesn't mean the case was dismissed. It's possible
          the website hasn't been updated yet; however, it sounds like the case
          is about to be dismissed based on what happened in yesterday's
          hearing.
5/24/2012 SD s/w CL who called in about what happened in the hearing                   Info-Legal
          yesterday. Informed her of what I told Lisa about the WebCrims info,
          but also that this doesn't mean the case was dismissed. It's possible
          the website hasn't been updated yet; however, it sounds like the case
          is about to be dismissed based on what happened in yesterday's
          hearing.
5/24/2012 SD s/w CL who called in about what happened in the hearing                   Crisis
          yesterday. Informed her of what I told Lisa about the WebCrims info,         Counseling
          but also that this doesn't mean the case was dismissed. It's possible
          the website hasn't been updated yet; however, it sounds like the case
          is about to be dismissed based on what happened in yesterday's
          hearing.
5/29/2012 KT s/w CL and discussed court case. She believes that her case will
          be dismissed based on speedy trial requirements. CL's attorney will
          file a motion to dismiss on that basis. Explained to CL that once the
          motion to dismiss is filed the prosecutor will have the opportunity to
          reply and the cas
5/30/2012 SD s/w CL briefly at CVTC and discussed the CC case. CL believes             Crisis
          the case will be dropped b/c her attorney assured she would file the         Counseling
          motion to dismiss. Advised CL to be patient and follow her attorney's
          lead.
5/30/2012 SD s/w CL briefly at CVTC and discussed the CC case. CL believes             Info-Legal
          the case will be dropped b/c her attorney assured she would file the
          motion to dismiss. Advised CL to be patient and follow her attorney's
          lead.
5/30/2012 SD s/w CL briefly at CVTC and discussed the CC case. CL believes             Follow Up
          the case will be dropped b/c her attorney assured she would file the
          motion to dismiss. Advised CL to be patient and follow her attorney's
          lead.
5/31/2012 SD informed CL that in regards to getting her bail back, she will need       Info-Legal
          ID but she should also discuss that w/ Tajuana to get a better idea of
          how that will all work out.
5/31/2012 SD s/w CL who called back returning my vm. She said that Tajuana             Follow Up
          filed the motion to dismiss today, and is trying to get a clerk to look at
          it today (she's unsure if she can pull that off). CL will keep us posted.

                                                                                                    19
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 20 of 30




                                        Services
Service                                                                              Type of
                                       Service Notes
  Date                                                                               Service
5/31/2012 SD called CL back returning her messages from this morning. No           Follow Up
          answer. Left vm.
 6/6/2012 KT emailed CL's attorney in response.                                    CJA-Other
 6/6/2012 KT called CL and left message advising atty was aware of situation.      Follow Up
 6/6/2012 KT rec'd email from atty advising she had heard the case got called      CJA-Other
          and re: CL's reaction.
 6/6/2012 KT emailed CL's attorney to see where she was.                           CJA-Other
 6/6/2012 KT s/w CL who called in crisis. Her attorney was late to court and the   Info-Other
          judge called the case, knowing she was not present. The case got
          adjourned for two months. CL is very fearful of what will happen and
          stressed over trying to manage this case and the pressure from
          Raheem. Discussed options; she is considering trying to fire Tajuana
          and represent herself today so that the hearing will be heard.
 6/6/2012 KT s/w CL who called in crisis. Her attorney was late to court and the   Info-Legal
          judge called the case, knowing she was not present. The case got
          adjourned for two months. CL is very fearful of what will happen and
          stressed over trying to manage this case and the pressure from
          Raheem. Discussed options; she is considering trying to fire Tajuana
          and represent herself today so that the hearing will be heard.
 6/6/2012 KT s/w CL who called in crisis. Her attorney was late to court and the   Crisis
          judge called the case, knowing she was not present. The case got         Counseling
          adjourned for two months. CL is very fearful of what will happen and
          stressed over trying to manage this case and the pressure from
          Raheem. Discussed options; she is considering trying to fire Tajuana
          and represent herself today so that the hearing will be heard.
 6/6/2012 KT s/w CL who called in crisis. Her attorney was late to court and the   Follow Up
          judge called the case, knowing she was not present. The case got
          adjourned for two months. CL is very fearful of what will happen and
          stressed over trying to manage this case and the pressure from
          Raheem. Discussed options; she is considering trying to fire Tajuana
          and represent herself today so that the hearing will be heard.
 6/6/2012 KT called CL and left message advising atty was aware of situation.      Info-Legal
6/13/2012 SD explained that if her defense attorney had known about the cert.      Info-Legal
          of readiness, then the mixup over what time the hearing was at
          wouldn't have even happened b/c the motion to dismiss wouldn't have
          happened making what transpired that morning inconsequential.
6/13/2012 SD s/w CL about her wish to fire her defense attorney and represent      Info-Legal
          herself. Informed her that I did not think this was a good idea.
6/13/2012 SD informed CL that there may be a number of explanations as to          Info-Legal
          why her defense attorney did not have the cert. of readiness before
          she decided to file a motion to dismiss.
6/13/2012 SD tried to SP w/ CL in the context of the criminal case, but CL is      Safety
          pretty set on representing herself.                                      Planning
6/13/2012 SD advised CL that I believed she would have a very difficult time       Info-Legal

                                                                                                20
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 21 of 30




                                          Services
Service                                                                              Type of
                                       Service Notes
 Date                                                                                Service
          finding a 3rd attorney to take the case if she fired her current attorney.
6/13/2012 SD informed CL that I believed ADA Wells would refuse to work w/           Info-Legal
          her if she represented herself in court.
6/13/2012 SD s/w CL about her upcoming appt with the 'Gender & Sexuality'            Info-Legal
          clinic at Columbia Law. Informed her that I didn't think a law school
          clinic would take her case.
6/13/2012 SD provided emotional support to CL.                                       Crisis
                                                                                     Counseling
6/13/2012 SD w/ CL on the phone at CVTC. She decided to call instead of              Follow Up
          coming in for her appt.
6/13/2012 SD informed CL that I did not believe Judge Dawson would let her           Info-Legal
          represent herself, but CL said she didn't care.
6/18/2012 KT rec'd message from CL                                                   Follow Up
6/18/2012 SD s/w CL who called in extreme crisis. She was yelling (sometimes Follow Up
          inaudible) and saying that she got a text message from the defense
          attorney on the disorderly conduct saying he wouldn't be able to
          represent her anymore and she is due in court tomorrow at 9:30am.
6/18/2012 KT called CL and discussed criminal case. She was pretty upset and Info-Legal
          believed her attorney would not show up at court tomorrow - Ben Dell
          of Legal Aid who is representing her in the disorderly conduct case.
          Discussed criminal issues and her 6th amendment rights to counsel.
6/18/2012 KT s/w Ben Dell and discussed criminal case. He will appear on CL's CJA-Other
          behalf tomorrow. Discussed various issues with representation.
6/18/2012 SD instructed CL to call her SW @ CVTC or the main line at CVTC so Info-
          that they can help her through this. CL was extremely escalated and Counseling
          talking about not being alive tomorrow. SD was able to help CL
          construct an immediate SP in order to come down from her escalated
          state.
6/18/2012 SD instructed CL to call her SW @ CVTC or the main line at CVTC so Crisis
          that they can help her through this. CL was extremely escalated and Counseling
          talking about not being alive tomorrow. SD was able to help CL
          construct an immediate SP in order to come down from her escalated
          state.
6/18/2012 SD advised CL that she is legally entitled to counsel at a CC trial, so if Info-Legal
          Legal Aid is, in fact, pulling themselves from the case, then she will
          need to request a new attorney in court.
6/18/2012 SD instructed CL to call her SW @ CVTC or the main line at CVTC so Safety
          that they can help her through this. CL was extremely escalated and Planning
          talking about not being alive tomorrow. SD was able to help CL
          construct an immediate SP in order to come down from her escalated
          state.
6/18/2012 KT called CL and discussed criminal case. She was pretty upset and Crisis
          believed her attorney would not show up at court tomorrow - Ben Dell Counseling
          of Legal Aid who is representing her in the disorderly conduct case.

                                                                                               21
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 22 of 30




                                        Services
Service                                                                             Type of
                                     Service Notes
 Date                                                                               Service
          Discussed criminal issues and her 6th amendment rights to counsel.
6/27/2012 SD s/w CL briefly about Legal Aid and what happened with the            Follow Up
          disorderly conduct hearing a few weeks ago. CL was allegedly
          informed by Ben Dell @ Legal Aid that they were not representing her
          anymore and that she would be by herself. That did not happen
          though.
6/27/2012 SD reiterated what KT said earlier about criminal cases and her right   Info-Legal
          to an attorney. Tried to ease her fears that she will show up to the
          next hearing w/o an attorney and w/o any knowledge that she would
          be unrepresented.
6/27/2012 SD s/w CL briefly about Legal Aid and what happened with the            Crisis
          disorderly conduct hearing a few weeks ago. CL was allegedly            Counseling
          informed by Ben Dell @ Legal Aid that they were not representing her
          anymore and that she would be by herself. That did not happen
          though.
6/27/2012 SD s/w CL briefly about Legal Aid and what happened with the            Info-Legal
          disorderly conduct hearing a few weeks ago. CL was allegedly
          informed by Ben Dell @ Legal Aid that they were not representing her
          anymore and that she would be by herself. That did not happen
          though.
7/23/2012 KT called attorney to try to find out about court appearance tomorrow   CJA-Other
          - left message.
7/23/2012 KT s/w CL who called in crisis after learning her defense atty          Info-Other
          (Tajuana Johnson) had been in a car accident and was currently
          hospitalized. She has court tomorrow morning and is very concerned
          about what will happen. She advised she obtained a transcript of the
          hearing that reveals her attorney who was present in court on the day
          the Cert of Readiness was filed was NOT her attorney of record.
          Discussed issues. Discussed court tomorrow.
7/23/2012 KT s/w CL who called in crisis after learning her defense atty          Info-Legal
          (Tajuana Johnson) had been in a car accident and was currently
          hospitalized. She has court tomorrow morning and is very concerned
          about what will happen. She advised she obtained a transcript of the
          hearing that reveals her attorney who was present in court on the day
          the Cert of Readiness was filed was NOT her attorney of record.
          Discussed issues. Discussed court tomorrow.
7/23/2012 Disc safety threats and planning.                                       Safety
                                                                                  Planning
7/23/2012 KT s/w CL who called in crisis after learning her defense atty          Follow Up
          (Tajuana Johnson) had been in a car accident and was currently
          hospitalized. She has court tomorrow morning and is very concerned
          about what will happen. She advised she obtained a transcript of the
          hearing that reveals her attorney who was present in court on the day
          the Cert of Readiness was filed was NOT her attorney of record.
          Discussed issues. Discussed court tomorrow.

                                                                                               22
     Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 23 of 30




                                         Services
 Service                                                                             Type of
                                         Service Notes
   Date                                                                              Service
 7/23/2012 KT s/w CL who called in crisis after learning her defense atty          Crisis
           (Tajuana Johnson) had been in a car accident and was currently          Counseling
           hospitalized. She has court tomorrow morning and is very concerned
           about what will happen. She advised she obtained a transcript of the
           hearing that reveals her attorney who was present in court on the day
           the Cert of Readiness was filed was NOT her attorney of record.
           Discussed issues. Discussed court tomorrow.
 7/26/2012 SD called CL to s/w her about my last day (August 3rd) and the          Follow Up
           conclusion of the CC case against her. All of the DV charges were
           dropped, but there was no indication as to why they were dropped.
           No answer. Left vm.
 7/26/2012 SD called CL to s/w her about my last day (August 3rd) and the          Info-Other
           conclusion of the CC case against her. All of the DV charges were
           dropped, but there was no indication as to why they were dropped.
           No answer. Left vm.
 7/30/2012 SD offered CL emotional support. She wants to file a lawsuit against    Crisis
           the city and the DA's office.                                           Counseling
 7/30/2012 SD informed CL that Friday (8/3) is my last day.                        Info-Other
 7/30/2012 SD asked CL if she'd been given a reason for why the case was           Info-Legal
           dropped. She said she didn't know, and I informed her that we don't
           know either.
 7/30/2012 SD s/w CL who called in on the HL returning my vm from 7/26.            Follow Up
 10/8/2012 KT rec'd message from CL                                                Follow Up
 10/8/2012 KT left message for CL, returning her call.                             Follow Up
11/30/2012 KT rec'd message from CL                                                Follow Up
 12/6/2012 KT s/w Det. Galan at 20th Pct and discussed case - he explained the     CJA-Police
           reasons for the delay and that he was having a hard time with CL
           because he felt she would get upset and accusatory. We discussed
           case, his concerns and intentions, and he reassured me that he was
           very eager to get an arrest on this case and help the client. He
           explained his intentions for today and gave me contact info for the
           prosecutor on the case - ADA Bernard at DANY.
 12/6/2012 KT called CL and relayed conversation with Det. Galan; She is going     Info-Legal
           to go down to the station and do the photo lineup and call me to let
           me know how it goes.
 12/6/2012 KT s/w CL and discussed current issues with law enforcement. CL         Follow Up
           was assaulted in August by a stranger in a bar and heard he was
           arrested, but has gotten mixed messages. She is uncertain about
           whether she should trust the detective she was working with, who has
           now asked her to come in to do a photo line up. I agreed to reach out
           to him - Detective Galan at the 20th Pct., (212)580-6414
 12/6/2012 KT s/w CL and discussed current issues with law enforcement. CL         Crisis
           was assaulted in August by a stranger in a bar and heard he was         Counseling
           arrested, but has gotten mixed messages. She is uncertain about

                                                                                                23
      Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 24 of 30




                                          Services
 Service                                                                               Type of
                                       Service Notes
  Date                                                                                 Service
           whether she should trust the detective she was working with, who has
           now asked her to come in to do a photo line up. I agreed to reach out
           to him - Detective Galan at the 20th Pct., (212)580-6414
 12/6/2012 KT s/w Det. Galan at 20th Pct and discussed case - he explained the       CJA-Police
           reasons for the delay and that he was having a hard time with CL
           because she would get upset and accusatory. We discussed case,
           his concerns and intentions, and he reassured me that he was very
           eager to get an arrest on this case and help the client. He explained
           his intentions for today and gave me contact info for the prosecutor on
           the case - ADA Bernard at DANY.
 12/6/2012 KT s/w CL and discussed current issues with law enforcement. CL           Info-Legal
           was assaulted in August by a stranger in a bar and heard he was
           arrested, but has gotten mixed messages. She is uncertain about
           whether she should trust the detective she was working with, who has
           now asked her to come in to do a photo line up. I agreed to reach out
           to him - Detective Galan at the 20th Pct., (212)580-6414
 12/6/2012 KT called CL and relayed conversation with Det. Galan; She is going       Follow Up
           to go down to the station and do the photo lineup and call me to let
           me know how it goes.
 12/6/2012 KT s/w CL and discussed current issues with law enforcement. CL           Safety
           was assaulted in August by a stranger in a bar and heard he was           Planning
           arrested, but has gotten mixed messages. She is uncertain about
           whether she should trust the detective she was working with, who has
           now asked her to come in to do a photo line up. I agreed to reach out
           to him - Detective Galan at the 20th Pct., (212)580-6414
12/12/2012 SN discussed CL's most recent case with her and discussed why the         Info-Legal
           ADA may have chosen to pursue felony assault against an office
           charges instead of the assault charges she's attempted to file against
           the individual in question (who'd assaulted her in an UWS bar by
           punching her in the mouth).
12/12/2012 SN reviewed details of CL's OVS application briefly with Veronica and     PA-CVB
           discussed her filing- specifically the amount she'd filed for, the        Application
           materials she was able to gather to make the claim (there'd been
           difficulty accessing DIRs from the 28th precinct) and how she'd utilize
           said funds.
12/12/2012 SN wrote a letter to CL's landlord attesting to the filing of her OVS     PA-CVB
           application, with the hopes that this would assist her in disputing her
           impending eviction.
12/12/2012 SN met with CL at CVTC. Stated that she would like a letter for her       CVTC
           landlord stating she'd filed an OVS claim for the amount of $15,000.
           Additionally, CL worked to brief me on her present circumstances-,
           living next door to PERP, receiving threatening phone calls from
           unidentified women, being physically attacked in her neighborhood,
           and falling behind in her rent in amount close to $40,000.
12/12/2012 SN met with CL at CVTC. Stated that she would like a letter for her       Safety

                                                                                                  24
     Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 25 of 30




                                         Services
 Service                                                                            Type of
                                      Service Notes
  Date                                                                              Service
           landlord stating she'd filed an OVS claim for the amount of $15,000.   Planning
           Additionally, CL worked to brief me on her present circumstances-,
           living next door to PERP, receiving threatening phone calls from
           unidentified women, being physically attacked in her neighborhood,
           and falling behind in her rent in amount close to $40,000.
12/12/2012 SN met with CL at CVTC. Stated that she would like a letter for her    Crisis
           landlord stating she'd filed an OVS claim for the amount of $15,000.   Counseling
           Additionally, CL worked to brief me on her present circumstances-,
           living next door to PERP, receiving threatening phone calls from
           unidentified women, being physically attacked in her neighborhood,
           and falling behind in her rent in amount close to $40,000.
12/12/2012 SN met with CL at CVTC. Stated that she would like a letter for her    Follow Up
           landlord stating she'd filed an OVS claim for the amount of $15,000.
           Additionally, CL worked to brief me on her present circumstances-,
           living next door to PERP, receiving threatening phone calls from
           unidentified women, being physically attacked in her neighborhood,
           and falling behind in her rent in amount close to $40,000.
12/12/2012 KT emailed Audrey Moore to check in - advised I wanted to speak        CJA-DA
           with her about the case
 1/10/2013 KT s/w CL's counselor Lisa Haileselassie re: various issues with the   PA-
           case. Discussed allegations that 28th Pct won't take reports - we      Counseling
           strategized and decided to approach Audrey Moore again about the
           precinct/DANY issue.
 1/10/2013 KT s/w Audrey Moore who advised she had not instructed, nor had        CJA-Police
           her office, anyone not to take a report from CL. She discussed this
           issue with the captain who agreed they had not been instructed to do
           that. They will make sure officers are advised.
 1/10/2013 KT s/w CL and advised I had some updates. CL will call me back         Follow Up
           tomorrow.
 1/10/2013 KT s/w CL's counselor Lisa Haileselassie re: various issues with the   PA-Other
           case. Discussed allegations that 28th Pct won't take reports - we
           strategized and decided to approach Audrey Moore again about the
           precinct/DANY issue.
 1/10/2013 KT s/w CL's counselor Lisa Haileselassie re: various issues with the   Follow Up
           case. Discussed allegations that 28th Pct won't take reports - we
           strategized and decided to approach Audrey Moore again about the
           precinct/DANY issue.
 1/10/2013 KT s/w Audrey Moore who advised she had not instructed, nor had        CJA-DA
           her office, anyone not to take a report from CL. She discussed this
           issue with the captain who agreed they had not been instructed to do
           that. They will make sure officers are advised.
 1/11/2013 KT rec'd message from CL                                               Follow Up
 1/11/2013 KT referred CL to VOW                                                  Referral-
                                                                                  Other


                                                                                              25
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 26 of 30




                                           Services
Service                                                                                   Type of
                                          Service Notes
  Date                                                                                    Service
1/11/2013 KT called CL and discussed issues. Discussed conversation with               Info-Legal
          Audrey Moore at DANY (see above)
1/11/2013 KT s/w CL and discussed organizing around this issue with                    Info-Other
          prosecution. Discussed structural issues with crimes of violence
          against women, etc. Discussed current organizign efforts
2/26/2013 KT left message for CL to follow up with her DV non profit efforts and       Info-Other
          efforts to reach VOW.
2/26/2013 KT left message for CL to follow up with her DV non profit efforts and       Follow Up
          efforts to reach VOW.
3/15/2013 KT rec'd email from CL re: request to speak with Normal Siegle; she          Follow Up
          is pursuing civil relief for the improper treatment of the DA's office and
          NYPD and he is considering taking her case.
3/15/2013 KT rec'd email from CL re: request to speak with Normal Siegle; she          Info-Legal
          is pursuing civil relief for the improper treatment of the DA's office and
          NYPD and he is considering taking her case.
3/16/2013 KT replied to CL to advise that I would speak to Mr. Siegle on her           Follow Up
          behalf. I advised the limitations of my ability to speak to her story
          because of the limited personal knowledge I have.
3/16/2013 KT replied to CL to advise that I would speak to Mr. Siegle on her           Info-Legal
          behalf. I advised the limitations of my ability to speak to her story
          because of the limited personal knowledge I have.
3/19/2013 KT s/w civil rights attorney extensively about CL's case. Advised that I     CJA-DA
          believed she is the victim of abuse, that I did think she was treated in
          an extreme manner by NYPD and the DA's office but I could not
          speculate as to the reason, that I found it very unusual for a DV victim
          and I think the Manhattan DAs office usually recognizes victims in
          cases.
3/19/2013 KT s/w civil rights attorney extensively about CL's case. Advised that I     CJA-Other
          believed she is the victim of abuse, that I did think she was treated in
          an extreme manner by NYPD and the DA's office but I could not
          speculate as to the reason, that I found it very unusual for a DV victim
          and I think the Manhattan DAs office usually recognizes victims in
          cases.
3/19/2013 KT s/w civil rights attorney extensively about CL's case. Advised that I     PA-Legal
          believed she is the victim of abuse, that I did think she was treated in
          an extreme manner by NYPD and the DA's office but I could not
          speculate as to the reason, that I found it very unusual for a DV victim
          and I think the Manhattan DAs office usually recognizes victims in
          cases.
3/29/2013 KT s/w CL and discussed Siegle's choice to decline representation. I         Info-Other
          gave her my opinion on why he decided as he did. CL was very
          upset, distressed. Discussed other options, did some counseling, etc.
3/29/2013 KT made referral to Emerson, Celli et al to screen client for civil rights   Referral-
          claim.                                                                       Other

                                                                                                    26
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 27 of 30




                                        Services
Service                                                                              Type of
                                      Service Notes
  Date                                                                               Service
3/29/2013 KT s/w CL and discussed Siegle's choice to decline representation. I    Info-Legal
          gave her my opinion on why he decided as he did. CL was very
          upset, distressed. Discussed other options, did some counseling, etc.
3/29/2013 KT s/w CL and discussed Siegle's choice to decline representation. I    Crisis
          gave her my opinion on why he decided as he did. CL was very            Counseling
          upset, distressed. Discussed other options, did some counseling, etc.
3/29/2013 KT s/w CL and discussed Siegle's choice to decline representation. I    Follow Up
          gave her my opinion on why he decided as he did. CL was very
          upset, distressed. Discussed other options, did some counseling, etc.
3/29/2013 KT rec'd email from CL inquiring about s/w Siegle.                      Follow Up
3/29/2013 KT rec'd message from CL                                                Follow Up
 7/8/2013 KT rec'd message from CL                                                Follow Up
 7/9/2013 KT s/w Audrey Moore about the case - she advised that CL had            CJA-DA
          threatened her.
7/10/2013 KT s/w CL and discussed current issues. CL stated she received a        Follow Up
          call from an ADA who said she was following up on the criminal case
          from last fall - when CL was punched in the face by a stranger. Read
          CL my notes from my phone call to Det. Galan. She requested I send
          them. CL advised she was no longer receiving services from CVTC - I
          suggesed I make another referral but CL declined for now. Gave
          emotional support.
7/10/2013 KT s/w CL and discussed current issues. CL stated she received a        Info-Legal
          call from an ADA who said she was following up on the criminal case
          from last fall - when CL was punched in the face by a stranger. Read
          CL my notes from my phone call to Det. Galan. She requested I send
          them. CL advised she was no longer receiving services from CVTC - I
          suggesed I make another referral but CL declined for now. Gave
          emotional support.
7/10/2013 KT s/w CL and discussed current issues. CL stated she received a        Info-Other
          call from an ADA who said she was following up on the criminal case
          from last fall - when CL was punched in the face by a stranger. Read
          CL my notes from my phone call to Det. Galan. She requested I send
          them. CL advised she was no longer receiving services from CVTC - I
          suggesed I make another referral but CL declined for now. Gave
          emotional support.
7/10/2013 KT s/w CL and discussed current issues. CL stated she received a        Crisis
          call from an ADA who said she was following up on the criminal case     Counseling
          from last fall - when CL was punched in the face by a stranger. Read
          CL my notes from my phone call to Det. Galan. She requested I send
          them. CL advised she was no longer receiving services from CVTC - I
          suggesed I make another referral but CL declined for now. Gave
          emotional support.
7/10/2013 KT rec;d message from CL requesting reminder on the conversation I      Follow Up
          had with Det. galan in December of last year.


                                                                                               27
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 28 of 30




                                         Services
Service                                                                               Type of
                                       Service Notes
  Date                                                                                Service
7/10/2013 KT s/w CL and discussed current issues. CL stated she received a         Info-
          call from an ADA who said she was following up on the criminal case Counseling
          from last fall - when CL was punched in the face by a stranger. Read
          CL my notes from my phone call to Det. Galan. She requested I send
          them. CL advised she was no longer receiving services from CVTC - I
          suggesed I make another referral but CL declined for now. Gave
          emotional support.
7/16/2013 KT rec'd message from CL stating she met with ADA today and they Info-Legal
          want to move forward with the charges against the man who
          assaulted her last fall. CL gave ADA my contact information.
7/16/2013 KT left message for CL                                                   Follow Up
7/16/2013 KT rec'd message from CL stating she met with ADA today and they Follow Up
          want to move forward with the charges against the man who
          assaulted her last fall. CL gave ADA my contact information.
1/17/2014 KT rec'd message from CL - unable to hear her new number                 Follow Up
1/23/2014 KT rec'd message from CL re: needing to file for an OP against           Follow Up
          Raheem.
1/24/2014 KT called CL and left message advising that I thought an OP would        Info-Family
          be challenging. Advised I will not be in on Monday but to call the       Court
          helpline to process options for filing for an OP if that's the direction
          she wants to go in. Otherwise, call me Tuesday.
1/24/2014 KT called CL and left message advising that I thought an OP would        Follow Up
          be challenging. Advised I will not be in on Monday but to call the
          helpline to process options for filing for an OP if that's the direction
          she wants to go in. Otherwise, call me Tuesday.
1/24/2014 KT called CL and left message advising that I thought an OP would        Follow Up
          be challenging. Advised I will not be in on Monday but to call the
          helpline to process options for filing for an OP if that's the direction
          she wants to go in. Otherwise, call me Tuesday.
2/19/2014 KT rec'd BCC'd email from CL to ADA Reichfelder re: moving forward Follow Up
          with the case.
2/19/2014 KT replied to CL's email inquiring about the case w/ DANY                Info-Legal
2/20/2014 KT rec'd message from CL                                                 Follow Up
2/20/2014 KT called CL back and left message re: following up on criminal court Follow Up
          issue w/ DANY
2/20/2014 KT replied to CL's email inquiring about the case w/ DANY                Follow Up
2/20/2014 KT called CL back and left message re: following up on criminal court Info-Legal
          issue w/ DANY
2/24/2014 KT called CL back and advised
2/24/2014 KT s/w CL and discussed current criminal case. CL advised that the Info-Legal
          ADA wants to move forward on the criminal case but needs to speak
          with Cl's friend who she spent the night with. CL has asked her friend
          to contact the ADA but he won't reply. CL asked if I would reach out to

                                                                                             28
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 29 of 30




                                        Services
Service                                                                           Type of
                                     Service Notes
 Date                                                                             Service
          explain the role of a witness and assure friend he wont get in trouble.
          Advised CL that I could speak to her friend about the role of a witness
          but not assure him of anything as I do not have that knowledge
          myself.
2/24/2014 KT s/w CL and discussed current criminal case. CL advised that the Follow Up
          ADA wants to move forward on the criminal case but needs to speak
          with Cl's friend who she spent the night with. CL has asked her friend
          to contact the ADA but he won't reply. CL asked if I would reach out to
          explain the role of a witness and assure friend he wont get in trouble.
          Advised CL that I could speak to her friend about the role of a witness
          but not assure him of anything as I do not have that knowledge
          myself.
2/24/2014 KT rec'd email from CL advising that my VM is full and she can't leave Follow Up
          a message
2/24/2014 KT rec'd email from CL requesting I reach out to the ADA on the case Follow Up
          to inquire why they haven't moved forward
2/24/2014 KT rec'd email from CL requesting I reach out to the ADA on the case Info-Legal
          to inquire why they haven't moved forward
2/24/2014 KT s/w CL and discussed current criminal case. CL advised that the Safety
          ADA wants to move forward on the criminal case but needs to speak Planning
          with Cl's friend who she spent the night with. CL has asked her friend
          to contact the ADA but he won't reply. CL asked if I would reach out to
          explain the role of a witness and assure friend he wont get in trouble.
          Advised CL that I could speak to her friend about the role of a witness
          but not assure him of anything as I do not have that knowledge
          myself.
1/22/2015 KT called CL back - she is on the pther line - will call me right back  Follow Up
1/22/2015 KT rec'd message from cl                                                Follow Up
6/22/2015 CL called SPs direct line; CL claims to have been calling connect CL Follow Up
          but no one has gotten back to CL; SP explained to CL the CONNECT
          protocol in terms of HL; SP apologize to CL with regards belief that
          CONNECT had abadon her; SP explained changes CONNECT is
          undergoing; SP discussed case with SM/CC; SP will follow up with
          QW/SM/interm attorney on what to do next on the case- CL wants
          records
6/22/2015 CL called SPs direct line; CL claims to have been calling connect CL Crisis
          but no one has gotten back to CL; SP explained to CL the CONNECT Counseling
          protocol in terms of HL; SP apologize to CL with regards belief that
          CONNECT had abadon her; SP explained changes CONNECT is
          undergoing; SP discussed case with SM/CC; SP will follow up with
          QW/SM/interm attorney on what to do next on the case- CL wants
          records
6/22/2015 CL called SPs direct line; CL claims to have been calling connect CL Info-Legal
          but no one has gotten back to CL; SP explained to CL the CONNECT
          protocol in terms of HL; SP apologize to CL with regards belief that

                                                                                            29
    Case 1:15-cv-05871-KPF Document 186-8 Filed 01/04/21 Page 30 of 30




                                       Services
Service                                                                         Type of
                                    Service Notes
 Date                                                                           Service
          CONNECT had abadon her; SP explained changes CONNECT is
          undergoing; SP discussed case with SM/CC; SP will follow up with
          QW/SM/interm attorney on what to do next on the case- CL wants
          records
6/22/2015 CL called SPs direct line; CL claims to have been calling connect CL PA-Other
          but no one has gotten back to CL; SP explained to CL the CONNECT
          protocol in terms of HL; SP apologize to CL with regards belief that
          CONNECT had abadon her; SP explained changes CONNECT is
          undergoing; SP discussed case with SM/CC; SP will follow up with
          QW/SM/interm attorney on what to do next on the case- CL wants
          records
6/22/2015 SM has held conversation about CL and what do to with case with      PA-Other
          CVTC staff member




                                                                                          30
